Order entered October 2, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-01047-CV

                        MARK AND D'NELLA SHERBET, Appellant

                                             V.

                               RAFAELLA BENDER, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-12935-I

                                         ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       We DENY appellant’s September 16, 2014 unopposed motion to reconsider order

striking agreed appellate record.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE